Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

VEHICLE BATTERY UNIT

Examiner: Adam Arciero	SN: 16/871,484	Art Unit: 1727          January 13, 2022 

DETAILED ACTION
The Application filed on May 11, 2020 has been received. Claims 1-11 are currently pending and have been fully considered.

Information Disclosure Statement
The information disclosure statement filed February 16, 20021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no English translation provided with the Non Patent Literature document of the Japanese Office action. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claims 5-7 and 9 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what battery cooling units read on the claimed invention and which do not. For the purposes of compact prosecution, the Examiner will construe the claims to read without the word “type”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamori et al. (JP 2014-022157 A; as found in IDS dated February 16, 2021).
As to Claim 1, Nakamori et al. discloses a vehicle battery unit comprising: a battery module 20; a battery case configured to accommodate said battery module, wherein: the battery case comprises a case body 62 and a cover 68 configured to seal an upper opening of the case body; wherein the case body comprises a front-rear reinforcement member 66 disposed in a bottom portion of the case body and has at least one dimension extending in a front-rear direction, wherein the front-rear reinforcement member has a first battery support potion (where the reinforcement member contacts the battery module) (Fig. 1-3 and 6).
As to Claim 2, Nakamori et al. discloses wherein the case body further comprises a left-right reinforcement member 75,95 having a dimension thereof extending in at least a width direction, wherein a part of the reinforcement member is located above the front-rear reinforcement member; and at least a part 76a,b of the left-right reinforcement member supports the battery module (Fig. 3 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori et al. (JP 2014-022157 A; as found in IDS dated February 16, 2021) in view of Matecki et al. (US 2018/0050607 A1).
As to Claim 4, Nakamori does not specifically disclose wherein the front-rear and left-right reinforcement members comprise welds at a plurality of locations.
However, Matecki teaches of forming a battery support structure for a battery module wherein the reinforcement members and support members comprise a plurality of welds (paragraphs [0007, 0042, 0048, 0051]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the reinforcement members of Nakamori to comprise welds for attachment purposes because Matecki teaches that disruption to the battery module can be limited (paragraph [0054]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to this known deice that was ready for improvement and the results would have been predictable. See KSR, MPEP 2143, I, D.

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Nakamori and Matecki, do not specifically disclose, teach, or fairly suggest the battery unit, wherein the left-right reinforcement member comprises the claimed configuration wherein the lower surface portions extend from the pair of leg portions along the bottom portion of the case body; a bolt is fixed on a back of the second battery support portion and the front-rear reinforcement member is provided with a through-hole or a notch portion to avoid a bolt head (claim 3); or wherein the battery case has a plurality of battery cooling units along the front-back direction and the cooling units extend above the front-rear reinforcement member in a width direction of a vehicle; and wherein the front-rear reinforcement member has a misassembly prevention unit configured to prevent erroneous assembly of the battery cooling units (claim 5); and wherein the battery case has a plurality of battery cooling units along the front-rear direction; and wherein the cooling units are fixed to at least one of the first and second battery support portions (claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727